—Judgment, Supreme Court, New York County (James Leff, J.), rendered July 1, 1987, convicting defendant, after a jury trial, of attempted rape in the first degree, sodomy in the first degree (two counts), sexual abuse in the first degree (two counts), robbery in the first degree (two counts) and robbery in the second degree, and sentencing him to a term of 5 to 15 years on one of the first degree robbery counts to run consecutively to concurrent terms of 8 to 24 years on the sodomy counts and lesser concurrent terms on the remaining counts, unanimously affirmed.
Defendant’s argument that he was deprived of a fair trial by prosecutorial misconduct is for the most part not preserved for appellate review as a matter of law (CPL 470.5 [2]; People v Balls, 69 NY2d 641; People v Medina, 53 NY2d 951), and in any event without merit in view of the overwhelming evidence of defendant’s guilt. We perceive no abuse of discretion in the sentence. Concur — Wallach, J. P., Kupferman, Ross, Kassal and Nardelli, JJ.